Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Allowance 
This allowance replaces the allowance sent on 04/27/22, in order to correct errors in the examiner’s amendment missing amendment to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-31 directed to a method of coating a substrate non-elected without traverse.  Accordingly, claims 23-31 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

In the amendment filed on 08/13/21, claim 1 has been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuanzhang Han 04/26/22.

The application has been amended as follows: 
In the claims:
In claim 7, line 3, replace the phrase “the peripheral region is 5 to 15 mm, preferably 8 to 12 mm, more preferably 10 mm” with the phrase [the peripheral region is 8 to 12 mm].
In claim 16, lines 2-3, replace the phrase “a diameter of 20 to 55 mm; preferably 25 to 50 mm; more preferably selected to be 27, 35 or 50 mm” with the phrase [a diameter of 25 to 50 mm].
In claim 18, line 3, delete the word “preferably”.
In claim 19, line 2, replace the phrase “a depth of 12 to 40 mm; preferably 15 to 30 mm” with the phrase [a depth of 15 to 30 mm].

In the Abstract:
Replace the Abstract with the attached Abstract (see below).

The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1-12 and 21-22 are allowable in view of applicants’ persuasive argument that Hoyer, the closest art of record, does not teach or suggest the substrate coating apparatus is configured as listed in items c & d below (see Remarks pages 5-6).
“There is no disclosure in Hoyer that the embodiment discussed at col 6 is configured to contact the flexible seal member 26 with any of the subdivided catalyst support elements. Rather, if anything, it would seem more likely that the flexible seal member 26 (if present) would contact the perforate container means - which is not a substrate as required by claim 1.
c) to thereby define a central region of the face of the substrate which lies within an interior of the partition ring and a peripheral region of the face of the substrate which lies outside the partition ring.
There is no disclosure in Hoyer of any embodiment where the flexible seal member defines a peripheral region “which lies outside” the seal member. This is because Hoyer shows the flexible seal member to be larger (i.e. have a greater diameter) than the support member 11/perforate container means 11. On this point, it can be noted that page 17, lines 1-2 of the present application makes clear that “the peripheral region 15 is defined as the region of the upper face 12 that lies outside the sidewall 78 of the partition ring 60”.
d) the showerhead plate of the washcoat showerhead is configured in use to discharge washcoat onto both the central region and the peripheral region of the face of the substrate.”
The subject matter of claims 13-20 is allowable for the same reasons described in the action sent on 10/29/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/
















ABSTRACT:

A substrate coating apparatus comprises a source of a washcoat, a washcoat showerhead comprising a showerhead plate having a plurality of nozzle apertures for discharging the washcoat towards a face of the substrate located below the washcoat showerhead, a conduit fluidly connecting the source of the washcoat to the washcoat showerhead for supplying washcoat to the washcoat showerhead and a partition ring located between the washcoat showerhead and the face of the substrate. The partition ring is dimensioned to be smaller than the face of the substrate and the substrate coating apparatus is configured in use to bring the partition ring into contact with the face of the substrate to thereby define a central region of the face of the substrate which lies within an interior of the partition ring and a peripheral region of the face of the substrate which lies outside the partition ring. The showerhead plate of the washcoat showerhead is configured in use to discharge washcoat onto both the central region and the peripheral region of the face of the substrate.